DETAILED ACTION
Allowable Subject Matter
1.    Claims 3, 4, 7-12, 14, 15, and 20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 3,7-9,and 20  ,which include,
 an ophthalmic imaging apparatus having a data acquisition device that sequentially applies optical coherence tomography (OCT) scans to a plurality of regions different from each other of a fundus of a subject's eye in order and under a condition according to a fundus shape, to acquire a plurality of pieces of data corresponding to the plurality of regions and image constructing circuitry that constructs an image from each of the plurality of pieces of data and  composing circuitry that constructs a composite image of a plurality of images constructed from the plurality of pieces of data by the image constructing circuitry and order setting circuitry that sets the order according to the fundus shape and the order setting circuitry analyzes the preparatory image to generate shape information on the fundus and sets the order based on the shape information.


Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/8/2021